DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
2.Applicant's arguments filed on 01/28/2022 with respect to103 rejection over claim 1 have been fully considered but they are not persuasive. 

3. Applicant states that the claim 1 describes two alternatives. In the first, the requested index itself is translated using the current key to provide an encoded index identifying where the requested data is stored.
In the second alternative, encoded data stored at a location corresponding to an untranslated index provided by the requester is translated before being returned.
 And applicant argues that the prior art of record does not teaches the two alternatives.

4. Examiner would like to point out that the claims only require one of the alternatives to be taught by the references. In this instance, alternative first is taught by the primary reference Masek.

5. Masek discloses the first alternative see, abstract, Para:0024, Para:0029 teaches generating an index of the file; partitioning the file into a plurality of chunks or blocks, wherein the index of the file includes an assigned routing path for each of the plurality of chunks; and routing each chunk into an assigned storage provider through the assigned routing path, i.e., the chunks are stored in different storage locations. 

As such Masek teaches the first alternative that was recited in claim 1.

6. Regarding the second alternative applicant states that the prior art of record does not discloses, “encoded data stored at a location corresponding to an untranslated index provided by the requester is translated before being returned”.

7. Examiner would like to further point out that the claims do not recite such a limitation.
 Claim recites: “translate the requested index to an encoded index of the storage circuitry at which the requested data is stored, or translate encoded data stored at the requested index of the storage circuitry to the requested data”.

Since the claims require one of the two alternatives, and alternative first is taught by Masek as described above, the claim limitation has been met.

8. Applicant further argues that none of the reference teaches the limitation: “the update circuitry to perform an update, in response to the current key being changed of: the encoded index of the storage circuitry at which the requested data is stored or the encoded data”, 

 The secondary reference Beaverson discloses the encoded data is updated in response to the update of the key.  See, Para: 0012-0013 teaches indexing the stored objects (the object comprising data, metadata and files). Para: 0108 and Para:0161 teaches encrypting stored objects. Para: 0066, 0202, Para:0234 and Para:0404 teaches updating the encrypted object. 
update satellite data” (e.g. location pointer to the object stored on disk) for key (object name) for updating (modifying) the record entry for the key. A third index operation 14′ is “insert new key” for inserting a new record entry. 
As such the second index operation herein discloses updating the data (satellite data) based on the updated key.

9. As, such the combination of Masek in view of Beaverson teaches all the above limitations cited in claim 1.

10. Regarding 112 (b) rejection for claim 12, applicant states that the update is performed over a plurality of cycles in a given order which means that some updates will occurs prior to others. The count circuitry provides an indication as to a progress of the update, and therefore, the count circuitry can indicate which entries of the storage circuitry are updated to the “current key” and which entries are still using the “previous key”. So when the count circuitry indicates that the requested index refers to an index (or data) that has not yet been updated, the code circuitry selects the previous key, even though the current key is available.

11. Examiner would like to point out that further clarification is needed regarding the selection of the keys. Applicant states that’s previous key is selected in instances, where the key has not been updated to the current key; But in an instance where a current key is available will the coding circuitry select the current key or the previous key. The claims do not specify which key will be selected in this instance as such is rejected under 112b.
Furthermore, “the indication” to check the progress of the update is not recited in the claims. So, it is not clear what key is being selected (current key or previous key). Also, claim recite “a 

Examiner Note: If any questions or concerns remains, Examiner respectfully request that applicant to contact and arrange an interview.

                                                          Claim Interpretation
12. The following is a quotation of 35 U.S.C. 112(f): 
(f) Element in Claim for a Combination. - An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA 35 U.S.C. 112, sixth paragraph: 

An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

13. Claim 19 in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AlA 35 U.S.C. 112, sixth paragraph, is invoked. As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AlA 35 U.S.C. 112, sixth paragraph:

(A) the claim limitation uses the term "means" or "step" or a term used as a substitute for "means" that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;



(C) the term "means" or "step" or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.

Use of the word "means" (or "step") in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C.112(f) or pre - AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AlIA 35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.

Absence of the word "means" (or "step") in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AlA 35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AlA 35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.

Claim limitations in this application that use the word "means" (or "step") are being interpreted under 35 U.S.C. 112(f) or pre-AlA 35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word "means" (or "step") are not being interpreted under 35 U.S.C. 112(f) or pre-AlA 35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. lf applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre - AIA  35 U.S.C. 112, sixth 
Claim Rejections - 35 USC § 112
14. The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


15.Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

16. Claim 12 recite: “the coding circuitry is adapted to perform the coding operation by selecting one of the current key and the previous key; and if the coding circuitry produces an encoded index, the one of the current key and the previous key is dependent on a value of the count circuitry and the encoded index, otherwise, the one of the current key and the previous key is dependent on a value of the count circuitry and the index”.

It is not clear why the coding circuitry will select the previous key when the current key is available. Appropriate correction is required.

17. Claims 14-17 don’t cure the deficiency of claim 12 and are rejected under 35 USC 112 (b) for their dependency upon claim 12.

Claim Rejections - 35 USC § 103
18. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

19. Claims 1-10, 13 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Masek (US Pub.No.2017/0026173) in view of Beaverson (US Pub.No.2017/0235749).

20.Regarding claims 1,19 and 20 Masek teaches a data processing apparatus and the method comprising: storage circuitry; communication circuitry to respond to an access request comprising a requested index with an access response comprising requested data (Para:0004 teaches receiving file request); coding circuitry to perform a coding operation using a current key to: translate the requested index to an encoded index of the storage circuitry at which the requested data is stored, or translate encoded data stored at the requested index of the storage circuitry to the requested data, wherein the current key is based on an execution environment (Figs.1-3, Para:0024 and Para:0029 teaches receiving the file, diving the file into blocks or chunks to be stored in different storage locations . The chunks are saved in the index file which is encrypted with the client-specified key);

Masek teaches all the above claimed limitations but does not expressly teach update circuitry to perform an update, in response to the current key.



It would have been obvious to one of the ordinary skill in the art before the invention was filed to modify Masek to include update circuitry to perform an update, in response to the current key as taught by Beaverson such a setup would yield in a predictable result of updating the storage circuitry to prevent attacks. 

21. Regarding claim 2 Beaverson teaches the data processing apparatus, wherein the update circuitry is adapted to perform a key update process for the execution environment to make the current key a previous key, and to make a new key the current key (Para:0234 and Para:0404 teaches perform key update).

22. Regarding claim 3 Beaverson teaches the data processing apparatus, wherein the update circuitry is adapted to perform the key update process after a period of time (Para:0102 teaches key update is performed after a period of time (Para:0234 and Para:0404 teaches perform key update process after a period of time).

23. Regarding claim 4 Beaverson teaches the data processing apparatus, wherein the update circuitry is adapted to perform the key update process every period of time (Para:0234 and Para:0404 teaches perform key update process every period of time). 



25. Regarding claim 6 Beaverson teaches the data processing apparatus, wherein the update circuitry is adapted to perform the update over a plurality of processor cycles, across the storage circuitry in a given order (Para:0202, Para:0399 and Para:0404 perform the update over a plurality of processor cycles in an order).

26. Regarding claim 7 Beaverson teaches the data processing apparatus, comprising: count circuitry to count progress of the update (Para: 0061-0063 and Para: 0080-0081 teaches maintain a reference count based on the update).

27. Regarding claim 8 Beaverson teaches the data processing apparatus, wherein the given order is based on an index of each entry in the storage circuitry (Para: 0080-0081, Para: 0099 and Para: 0201-0202 teaches the order is based on index entry in the storage).

28. Regarding claim 9 Beaverson teaches the data processing apparatus, comprising: environment storage circuitry to store a reference to the execution environment in association with the current key (Para: 0061-0062 and Para: 0103 teaches the object or file have reference count).

29. Regarding claim 10 Beaverson teaches the data processing apparatus, wherein the reference to the execution environment is also stored in association with the previous key (Para: 0223 and Para: 0404 teaches storing old keys). 



31. Regarding claim 18 Beaverson teaches the data processing apparatus, wherein the storage circuitry provides a mapping between program counter values and data associated with the program counter values (para:00188-0189 and claim 50 teaches counter values and data associated with the counter values).

32. Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Masek (US Pub.No.2017/0026173) in view of Beaverson (US Pub.No.2017/0235749) as applied to claim 9 above and further in view of Donnelli (US Pub.No.2006/0143084).

33. Regarding claim 11 Masek in view of Beaverson teaches all the above claimed limitations but does not expressly teach the data processing apparatus, wherein entries of the environment storage circuitry are accessed in parallel.

Donnelli teaches the entries of the environment storage circuitry are accessed in parallel (Para: 0032 teaches the entries are accessed in parallel).

It would have been obvious to one of the ordinary skill in the art before the invention was filed to modify Masek in view of Beaverson to include the entries of the environment storage circuitry are accessed in parallel as taught by Donnelli such a setup would yield in a predictable result of faster accessing of the files.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEREENA T CATTUNGAL whose telephone number is (571)270-0506. The examiner can normally be reached Mon-Fri: 7:30 AM-5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild can be reached on 571-272-2092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/DEREENA T CATTUNGAL/Primary Examiner, Art Unit 2431